GLADNEY, Judge.
The plaintiffs herein are qualified electors of the unincorporated portion of Ward Two (2), Parish of Caddo, but otherwise the facts of this case present the same issues as those in McGee v. Police Jury of Caddo Parish, Louisiana, La.App., 63 So. 2d 153, and our opinion therein necessarily controls our decision in this case.
For the reasons set forth the judgment appealed from is reversed, the exception of no cause or right of action is overruled, and the case remanded for further proceedings.